DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 merely measures the contact resistance without showing how this measurement is related in claim 1 or any other claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9, 21-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al (US Pub No. 20140370717), in view of Yamaguchi (US Pub No. 20040211365).

 	With respect to claim 1, Chakarapani et al discloses circulating a cooling fluid (Para 57-60) in at least one channel (521,Fig.5)  of a pedestal (500,Fig.5); and exposing a backside of the substrate located on the pedestal to a cooling gas (Para 61) to cool a substrate located on the pedestal (Para 61) to a temperature of less than 70 degrees Celsius (Abstract). However, the art cited above does not explicitly disclose flowing a hydrogen gas over a topside of the substrate after cooling of the substrate to maximize a cleaning effect of the hydrogen gas. On the other hand, Yamaguchi discloses flowing a hydrogen gas over a topside of the substrate (Para 12) to maximize a cleaning effect of the hydrogen gas (Para 12). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chakarapani et al such that hydrogen gas is flown gas over a topside of the substrate after cooling of the substrate to maximize a cleaning effect of the hydrogen gas, in order to be able to form good quality film layer directly over the substrate.

 	With respect to claim 2, the art cited above does not explicitly disclose flowing a hydrogen gas over the substrate. On the other hand, hydrogen is commonly used in the industry for etching processes. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that hydrogen is flown over the substrate in order to create a plasma etching process.

 	With respect to claim 3, the art cited above do not explicitly disclose wherein the hydrogen gas comprises a hydrogen gas combination. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above 

 	With respect to claim 4, the art cited above does not explicitly disclose wherein the hydrogen gas is flowed during a pre-clean process. On the other hand, it is obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that low power plasma is performed using hydrogen in order to clean the chamber form the contaminants.

 	With respect to claim 5, the art cited above does not explicitly disclose wherein the hydrogen gas is flowed after a preclean process. On the other hand, it would have been obvious to one of ordinary skill in the art to do so because after preclean process one always does actual processes such plasma etching.

 	With respect to claim 6, the art cited above does not explicitly disclose wherein the hydrogen gas is flowed in combination with argon gas. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above such that an inert gas such as argon is used to create plasma in order to conserve hydrogen, and not contaminate substrate while etching.

 	With respect to claim 7, the art cited above discloses wherein the cooling gas comprises helium gas (Para 61).

 	With respect to claim 9, the art cited above discloses further comprising chucking the substrate to the pedestal using an electrostatic chuck (Para 60).



 	With respect to claim 22, the arts cited above do not alone or in combination disclose monitoring a contact resistance of at least one contact pad on the substrate during the hydrogen flow. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to monitor a contact resistance, for test and measurement purposes or as a design choice.

 	With respect to claim 25, the arts cited above do not explicitly disclose wherein a flow rate of at least one of the cooling fluid or the cooling gas is controlled to maintain a temperature of the substrate. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that a flow rate of at least one of the cooling fluid or the cooling gas is controlled to maintain a temperature of the substrate, in order to control the process temperatures for improving the quality of the process.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakarapani et al (US Pub No. 20140370717), in view of Yamaguchi (US Pub No. 20040211365), in view of Yi et al (US Pub No. 20160047596)

 	With respect to claim 8, the art cited above does not explicitly disclose wherein the cooling gas comprises a hydrogen/helium gas combination. On the other hand, Yi et al .

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895